COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-06-258-CV
 
 
WILBERT L. CLEWIS                                                            APPELLANT
                                           V.
 
SAFECO INSURANCE COMPANY                                              APPELLEE
OF
AMERICA
                                              ------------
 
            FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Wilbert L. Clewis
attempts to appeal the trial court=s March 20, 2006 order dismissing his cause of action against appellee
Safeco Insurance Company of America. 
Appellant timely filed a motion for new trial in the trial court, so his
notice of appeal was due June 19, 2006; however, he did not file his notice of
appeal until July 24, 2006.  On that same
day, Appellant also filed a motion for extension of time to file his notice of
appeal, but an appellate court may extend the time to file the notice of appeal
only if the appellant files an extension request within fifteen days after the
deadline for filing the notice of appeal. 
See Tex. R. App. P.
26.3.  Thus, neither Appellant=s notice of appeal nor his extension request was timely filed.
We notified Appellant on July
31, 2006, of our concern that the court may not have jurisdiction over this
appeal.  We also informed him that unless
he or any party desiring to continue the appeal filed with the court, on or
before August 10, 2006, a response showing grounds for continuing the appeal,
the appeal was subject to dismissal for want of jurisdiction.  Appellant filed a response, but nothing in
the response shows jurisdictional grounds for continuing the appeal.
The times for
filing a notice of appeal are jurisdictional in this court, and absent a timely
filed notice of appeal or extension request, we must dismiss the appeal.  See Tex.
R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (holding that once extension period has passed, a party can no
longer invoke an appellate court=s jurisdiction).  Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
PER CURIAM
PANEL D:   MCCOY, J.; CAYCE,
C.J.; and LIVINGSTON, J.
DELIVERED: August 31, 2006




[1]See Tex.
R. App. P. 47.4.